Case 1:15-cr-00394-WJM Document 467 Filed 06/22/20 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Criminal Case No. 15-cr-394-WJM-1

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1.    DARYL FRANCIS YUREK

      Defendant.


      ORDER DENYING DEFENDANT’S MOTION FOR REDUCED SENTENCE


      This matter is before the Court on Defendant Daryl Francis Yurek’s Motion for

Reduced Sentence (ECF No. 452). For the reasons set f orth below, the Motion is

denied.

                                   I. BACKGROUND

      In July 2017, a jury found Defendant guilty of tax evasion in violation of

26 U.S.C. § 7201 (Count 1); bankruptcy fraud and aiding and abetting in violation of

18 U.S.C. § 157(1) and (2) (Count 2); making a false oath in connection with a

bankruptcy proceeding in violation of 18 U.S.C. § 152(2) (Count 3); and two counts of

making and subscribing to a false document in violation of 26 U.S.C. § 7206(1) (Counts

4 and 5). (ECF No. 403.) The Court sentenced Defendant to a term of imprisonment of

50 months on each of Counts 1–3, and 30 months on each of Counts 4 and 5, with

each term to run concurrently. (Id.)

      On May 4, 2020, Defendant filed the instant Motion. (ECF No. 452.) Based on
Case 1:15-cr-00394-WJM Document 467 Filed 06/22/20 USDC Colorado Page 2 of 5




his underlying health issues and the COVID-19 pandemic, Defendant moves the Court

to either (1) order that his sentence be reduced to tim e served; or (2) order him placed

in home confinement.

                                      II. ANALYSIS

       Defendant seeks relief pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which provides

that the Court may reduce his sentence if it finds, subject to certain other conditions,

that “extraordinary and compelling reasons warrant such a reduction.” Evaluating

Defendant’s Motion further requires the Court to consider the factors set forth in 18

U.S.C. § 3553(a) and to determine that a sentence reduction would be “consistent with

applicable policy statements issued by the [U.S.] Sentencing Commission”

(“Commission”). 18 U.S.C. § 3582(c)(1)(A).

       The Commission’s Application Notes to § 3582 enumerate several “extraordinary

and compelling” circumstances, which Defendant appears to concede do not apply to

his present situation. (See ECF No. 452.) Defendant argues that, regardless, because

he is at a high risk of serious complications should he contract the virus, extraordinary

and compelling reasons warrant a reduction of his sentence to time served. The Court

disagrees.

       The Court first examines whether granting Defendant the relief he seeks would

comport with the sentencing factors set forth in 18 U.S.C. § 3553(a). As to the nature

and circumstances of his offenses, Defendant engaged in a 14-year tax evasion

scheme with the purpose of depriving the IRS of over $1 million, and manipulated a

U.S. bankruptcy court in furtherance of that scheme. The seriousness of these crimes



                                             2
Case 1:15-cr-00394-WJM Document 467 Filed 06/22/20 USDC Colorado Page 3 of 5




is exacerbated by Defendant’s leadership role in the scheme and the sophisticated

means by which he carried it out. The Court finds that releasing Defendant from

incarceration today, when he has served only 26 months of incarceration, would not

adequately reflect the gravity of his crimes.

       Additionally, in the Court’s view, reducing Defendant’s sentence would not afford

adequate general deterrence against economic crimes such as these. “Deterrence is a

crucial factor in sentencing decisions for economic” crimes, as white-collar criminals

have historically received quite lenient sentences. United States v. Morgan, 635 F.

App’x 423, 450 (10th Cir. 2015). “Unfortunately, this creates the impression that [these]

offenses are punishable only by a small fine that can be written off as a cost of doing

business.” Id. (quoting S. Rep. No. 98-225, at 76 (1983)); see also United States v.

Martin, 455 F.3d 1227, 1240 (11th Cir. 2006) (“Because econom ic and fraud-based

crimes are more rational, cool and calculated than sudden crim es of passion or

opportunity, these crimes are prime candidates for general deterrence.”). This is a

further basis for the Court’s finding that a 26-month term of imprisonment for this

Defendant would provide insufficient general deterrence under § 3553 of the sentencing

statute.

       Moreover, if Defendant were released today, he would have served essentially

the custodial sentence to which his wife, the co-defendant in this case, was sentenced.

This would create a sentencing disparity that the Court cannot accept. Defendant, who

in all relevant respects was the leader of defendants’ criminal scheme, was by far the

more culpable party.



                                                3
Case 1:15-cr-00394-WJM Document 467 Filed 06/22/20 USDC Colorado Page 4 of 5




       Defendant asserts that he suffers from severe triple vessel coronary disease and

“several other significant health issues,” and therefore that he is at high risk for

developing a serious illness should he contract COVID-19. (Id. at 3.) The Court

accepts this as true. However, Defendant does not assert, and the Court otherwise has

no reason to believe, that anyone in Defendant’s facility has tested positive for the

disease. In other words, the Defendant has put into the record no evidence that a

single individual at his detention facility has tested positive for COVID-19.

       By now, many courts have denied prisoners relief even when others at his or her

facility have tested positive—indeed, even when the movants have serious pre-existing

medical conditions. See United States v. Roberts, 2020 WL 1700032 (S.D.N.Y. Apr. 8,

2020) (denying compassionate release to HIV-positive defendant in a facility with

confirmed COVID-19 cases); United States v. Credidio, 2020 WL 1644010 (S.D.N.Y.

Apr. 2, 2020) (denying compassionate release where there were confirmed cases in the

facility); United States v. Korn, 2020 WL 1808213 (W.D.N.Y. Apr. 9, 2020) (denying

compassionate release where defendant suffered from a serious heart condition and

his facility had confirmed cases); United States v. Hays, 2020 WL 1698778 (S.D. Ala.

Apr. 7, 2020) (similar); but see, e.g., United States v. Jenkins, — F. Supp. 3d —, 2020

WL 2466911 (D. Colo. May 8, 2020) (Kane, J.). And certainly, the weight of authority

thus far underscores the conclusion that extraordinary and compelling reasons

generally do not exist where there have been no confirmed cases of the virus at the

prisoner’s facility. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       Because the § 3553(a) factors weigh against granting Defendant relief, and

because COVID-19 does not pose an immediate threat to his health, Defendant is not

                                              4
Case 1:15-cr-00394-WJM Document 467 Filed 06/22/20 USDC Colorado Page 5 of 5




entitled to a reduced sentence.

                                  III. CONCLUSION

      For the reasons set forth above, the Court ORDERS that Defendant’s Motion for

Reduced Sentence (ECF No. 452) is DENIED.


      Dated this 22nd day of June, 2020.

                                                    BY THE COURT:




                                                    William J. Martínez
                                                    United States District Judge




                                           5
